DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8, 13-16 and 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of “an alloy of a metal…with between about 0.5% by weight and about 15% by weight of at least one of: chromium, scandium, titanium, vanadium, hafnium, niobium, aluminum, tungsten, molybdenum, tantalum, nickel, cobalt, iron, silicon, ruthenium and zirconium” followed by “the metal comprising at least one of: copper, aluminum, silver, gold, tin, cobalt, nickel and iron” renders the claim indefinite as it is unclear if an amount of between 0.5-15 wt% of aluminum, nickel, cobalt, or iron would satisfy both limitations or if the limitations are intended to be entirely separate in scope such that a different metal from each list must be included in the metal matrix composite to meet the instant claim. For examination purposes, the claim language is seen to be met by (1) between 0.5-15 wt% of Cr, Sc, Ti, V, Hf, Nb, Al, W, Mo, Ta, Ni, Co, Fe, Si, Ru, Zr in combination with at least one of a different metal of Cu, Al, Ag, Au, Tn, Co, Ni, Fe or (2) between 0.5-15 wt% of Al, Ni, Co, or Fe. 
Claims 4, 8, 13-16 and 45, are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 13-16, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2012/0164429, hereinafter referred to as "Shah"). 
Regarding claims 1 and 45, Shah teaches a composite material containing a metal matrix and a carbon nanotube-infused fiber material [0008-0009], wherein the metal matrix can be a metal alloy including aluminum, copper, cobalt, nickel, zirconium, silver, gold, titanium and mixtures thereof [0069], and particularly, Shah teaches using an Al 413 alloy containing about 5.8 wt% Fe, 2.9 wt% Ni, when converted, and an aluminum base [0132]. Furthermore, Shah does not teach any substantial impurity levels contained in the metal alloys, such that the metal alloys of Shah would be expected to meet a purity of at least 90%. Shah teaches the carbon nanotubes being formed or infused into fiber structures such as tapes and yarns [0036, 0041-0042] and the continuous fiber structures may be directly distributed into the composite material matrix [0079, 0097]. Shah further teaches the carbon nanotubes loading percentage can be between about 0.5-40 wt% of the fiber material when the fiber material varies between about 5-75 wt% of the metal matrix composite material overall [0077-0078], such that the carbon nanotubes are seen to comprise between about 2.5-30 wt% of the metal matrix composite material overall, when converted. The carbon nanotube content range in the metal matrix composite of Shah is seen to provide a range at least overlapping with the carbon nanotube content of 10-90 vol.% as claimed. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). 
Regarding claim 8, the alloy example in the disclosure of Shah suggests individual alloying content ranges between about 2-11.5 wt% when converted [0132], and Shah further teaches alloying elements of aluminum, cobalt, nickel, zirconium, and titanium [0069]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I).
Regarding claim 13-14, Shah teaches several methods of incorporating the carbon nanotube fiber material with the metal matrix, including liquid metal infiltration, melt spinning, and thermal spray deposition, and that the metal matrix is in a liquid state when the carbon nanotube fiber material is being incorporated therein [0091], such that during contact with the carbon nanotube fiber material and the molten metal alloy material, it necessarily follows that wetting occurs between the carbon nanotubes and molten alloy. Furthermore, as Shah teaches using an alloy with low alloying contents as low as about 2 wt% when converted [0132], similar to the low alloying contents taught in the instant specification for achieving a low contact angle of less than 90º [0078], in a thermal spray deposition of the metal alloy onto the carbon nanotube fiber material, the sprayed metal alloy droplets in the composite material of Shah would be expected to exhibit or render obvious a contact angle of less than 90º with respect to the nanotube materials as claimed. 
Regarding claims 15-16, Shah teaches several methods of incorporating the carbon nanotube fiber material with the metal matrix, including a thermal spray deposition method [0091], rendering obvious multiple layers of molten metal alloy spray coating the carbon nanotube fiber material as well as being deposited onto one another to form the metal alloy matrix. As Shah teaches an aluminum alloy containing nickel, iron, and silicon forming the metal alloy matrix [0132], it necessarily follows that each spray layer would contain nickel, iron, silicon, and an aluminum base. As Shah does not teach any substantial impurity levels contained in the metal alloys, it is further expected that the aluminum in the alloy of Shah would meet a purity of at least 90%. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2012/0164429, hereinafter referred to as "Shah") as applied to claim 1 above, and further in view of Chen, Quanfang (US 2007/0036978, hereinafter referred to as "Chen").
Regarding claim 4, Shah teaches the metal matrix composite material with between about 2.5-30 wt% carbon nanotubes; however, Shah does not specify a nanotube volume fraction of between about 40-60% by volume of the metal matrix composite as claimed. Shah does teach that the carbon nanotube loading percentage can be varied in order to achieve a desired type of property enhancement, particularly by altering the amount of carbon nanotube fiber used in the metal matrix composite [0077]. 
Chen teaches a carbon nanotube reinforced metal nanocomposite material comprising a continuous metal phase and a plurality of carbon nanotubes dispersed therein [0006]. Chen further teaches a volume fraction of the plurality of carbon nanotubes being 0.1-60% of the composite [0010]. Encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Chen teaches that a density of the final composite material largely depends on a volume fraction of carbon nanotubes used [0043]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a volume-based content of the carbon nanotubes in the metal matrix composite material of Shah to fall within the volume fraction range of carbon nanotubes disclosed by Chen in order to improve the density of the composite material. 

Response to Arguments
Applicant’s arguments filed 05/02/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736